Exhibit 21.1 Subsidiaries of the Registrant Name State of Incorporation ACC Funding Two, Inc. Nevada ACC Holding, LLC Georgia ACC Master Holdings, LLC Nevada Access Financing, LLC Georgia Agea Capital, LLC Georgia Agea Financial, LLC Georgia Agea Holdings, LLC Georgia ASA Magazine Partners, LLC (1) Georgia Cahaba Energy, LLC (2) Georgia CAR Financial Services, Inc. Georgia CAR Funding II, Inc. Nevada Card Services, Inc. Georgia CARDS Credit Services, LLC South Carolina CARDS, LLC South Carolina CARS Acquisition, LLC Georgia CFC, LLC Nevada Chestnut Ventures Holdings Corporation Georgia Chestnut Ventures, LLC Georgia CL Holdings, LLC Georgia CompuCredit Acquisition Corporation Nevada CompuCredit Corporation Georgia CompuCredit Funding Corp. Nevada CompuCredit Funding Corp. III Nevada CompuCredit Intellectual Property Holdings Corp. II Nevada CompuCredit International Acquisition Corporation Nevada CompuCredit International Servicing, LLC Georgia CompuCredit Services Corporation Nevada Conductor, LLC Nevada Consumer Auto Receivables Servicing, LLC Georgia Creditlogistics, LLC Georgia CSC Acquisition, LLC Nevada Dakota Funding, LLC Nevada Direct MicroLending, LLC Georgia Direct MicroLoans, LLC Georgia Direct MicroLoans, LLC Georgia Domain Name Acquisitions, LLC Georgia FMT Services, Inc. Nevada Foriva Financial, LLC Georgia Fortiva Capital, LLC Georgia Fortiva Funding, LLC Georgia Fortiva Holdings,LLC Georgia Global Fin Partners, LLC Nevada Global Fin Ventures, LLC Nevada JC International Acquisitions, LLC Georgia JCIA Holdings, LLC Georgia Jefferson Capital Card Services, LLC Georgia Jefferson Capital Systems, LLC Georgia JJG SPV, LLC Georgia JJG, LLC Georgia Knightsbridge, LLC (3) Delaware Liberty Acquisition, Inc. Georgia M Park Holdings, LLC Georgia M Park, LLC Georgia Madison Park, Inc. North Dakota Majestic Capital Holdings, LLC Georgia Miramar Servicing, LLC Georgia Mobile Tech Investments, LLC (4) Georgia Partridge Funding Corporation Nevada Perimeter Investments Solutions, LLC Georgia Portfolio Holdings Services II, LLC Nevada Portfolio Holdings Services, LLC Nevada Purpose Solutions, LLC Georgia Rapid City Holdings, LLC Nevada Rushmore Acquisition, LLC Nevada Senior Marketing, LLC Georgia Transistor Holdings, LLC Delaware Transistor, LLC – 33.3% ownership Delaware Valued Services Investments, LLC Georgia Wilton Acquisitions LLC Georgia (1 ) The Company owns a 70.0% interest in ASA Magazine Partners, LLC (2 ) The Company owns a 86.8% interest in Cahaba Energy, LLC (3 ) The Company owns a 50.0% interest in Knightsbridge, LLC (4 ) The Company owns a 89.8% interest in Mobile Tech Investements
